Examiner’s Amendment
An examiner’s amendment to the record appears below.  Since dependent claim 2 is cancelled per 11/03/2021, dependent claim 15 now is to depend on independent claim 1.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s amendment:  
15. (Currently Amended) The method of claim 1 wherein, in step (A), at least six delivery trucks are provided, each having a mixer drum containing a concrete load and a processor-controlled system for monitoring rheology and set time value or value range of the concrete load in the drum, wherein the processors perform functions (i), (ii), and (iii); and adjust the stored set time value or value range or the current set time value or value range of the concrete.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with the detailed analysis provided in the Remarks dated 11/03/2021 and amended claims associated therewith, and concurrently finds the claims to be eligible under §103.  
As per the prior art, the prior art does not teach or fairly suggest all of the limitations of the claimed invention including inter alia (A) providing at least three delivery trucks, each having a mixer drum containing a concrete load and a processor-controlled system on board the concrete delivery truck for monitoring a rheology property chosen from slump, slump flow, and yield stress of the concrete load contained in the delivery truck mixer drum and at least one set time value or value range relative to of the concrete load contained in the delivery truck mixer drum, the processor-controlled system on board the concrete delivery trucks being programmed to perform functions comprising: i. accessing at least one stored set time value or value range assigned to concrete loaded in the delivery truck mixer drum for delivery of the concrete load to a job site; ii. calculating at least one current set time value or value range for the concrete load being delivered to the job site based on monitored hydration over time during the delivery of the concrete load to the job site; and iii. comparing the at least one stored set time values or value ranges assigned to the concrete loaded in the delivery truck mixer drum with the calculated at least one current set time values or value ranges relative to the concrete load being delivered to the job site in the delivery truck mixer drum; and (B) adjusting current set time value(s) or value range(s) by introducing a set accelerator, set retarder, or mixture thereof into at least one of the at least three delivery truck mixer drum concrete loads to effectuate or to modify the sequential placement, finishing, demolding, formwork removal, or compressive strength phases of the concrete loads poured from the at least three delivery truck mixer drums at the job site.  The closest prior art of record is Monkman in Office Action dated 08/19/2021 wherein Monkman Abstract teaches a system that provides compositions and methods directed to carbonation of a cement mix during mixing; the carbonation may be in a stationary mixer or a transportable mixer, such as a drum of a ready-mix truck.  However, Monkman alone or in combination with the prior art of record Ensminger does not teach the above limitations.   
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KURTIS GILLS/Primary Examiner, Art Unit 3623